Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Terminal Disclaimer
The terminal disclaimer filed on 09/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10332420 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was corrected by the Printer Rush response on 03/03/2021.


Claims 23, 24 and 27 are amended herein.
Claims 1-30 are allowed based on the herein amendments.

1. (Original) A method comprising, at a computer: causing a man machine interface to be provided to each one of a plurality of remote users, wherein the man machine interface is configured to enable a remote user to be specified to have a particular user state selected from a group comprising an output state and a potential-input state but not comprising a live-input state; causing a command interface to be provided to a remote administrator, wherein the command interface is configured to enable the remote administrator to change a user state from a potential-input state to a live-input state and configured to enable the remote administrator to input comment; causing a first variant of the first man machine interface to be provide to a remote user while the remote user has a live-input state, wherein the first variant of the man machine interface is configured to enable the remote user, while the remote user has the live-input state, to input comment to be read by other remote users and to read comments input by the remote administrator and read comments input by remote users, if any, simultaneously having the live-input state; causing a second variant of the man machine interface to be provided to a remote user while the remote user has a potential-input state, wherein the second variant of the man machine interface is configured to enable the remote user having the potential-input state to read comments input by the remote administrator and read comments input by remote users having the live-input state but is not configured to enable the remote user, while the remote user has the potential-input state, to input 
2. (Previously Presented) The method as claimed in claim 1, wherein the man machine interface in the first, second and third variant is configured to indicate remote users that have the potential-input state but not remote users that have the output state.  
3. (Previously Presented) The method as claimed in claim 1, comprising causing a command interface to be provided for the remote administrator, configured to enable the remote administrator to change a user state from a potential-input state to a live-input state for multiple remote users such that multiple remote users simultaneously have the potential-input state.  
4. (Previously Presented) The method as claimed in claim 1, comprising causing a command interface to be provided for the remote administrator, configured to enable the administrator to change a user state from a potential-input state to a live-input state for one remote user at a time such that only a single remote user has the potential-input state at a time.  
5. (Previously Presented) The method as claimed in claim 1, wherein the first variant of the man machine interface comprises an enabled text input field configured to indicate to the remote user that they have a live- input state, the second variant of the man 
6. (Previously Presented) The method as claimed in claim 1, wherein the third variant of man machine interface comprises a user selectable option to change a user state from the output state to the potential-input state.  
7. (Previously Presented) The method as claimed in claim 1, wherein each of the first, second and third variants of the man machine interface comprise a user selectable option to save a selected portion of a comment for future access when specifying commitments.  
8. (Previously Presented) The method as claimed in claim 1, wherein each of the first, second and third variants of the man machine interface comprises a user selectable option to provide positive feedback in relation to comments made by a remote user.  
9. (Previously Presented) The method as claimed in claim 1, wherein each of the first, second and third variants of the man machine interface comprises a same user selectable option to provide positive feedback in relation to each and every comment made by a remote user.  
10. (Previously Presented) The method as claimed in claim 1, further comprising: causing a second man machine interface to be provided to each one of the plurality of remote users, wherein the second man machine interface is configured to enable a remote user to input a current weight and to select one of a multiple predetermined mood descriptors; causing the second man machine interface to be provided to each 
11. (Previously Presented) The method as claimed in claim 10, wherein the second man machine interface is configured to provide not only the first user-selectable option and the second user-selectable option, but also a third user-selectable option, wherein the third user-selectable option when selected causes a communication man machine interface to be provided that enables a real-time communication event, before subsequently enabling recording of a user commitment to a weight loss and at least one user behavior.  
12. (Previously Presented) The method as claimed in claim 1, further comprising: causing a second man machine interface to be provided to each one of a plurality of remote users, wherein the man machine interface is configured to enable a remote user to input a current weight and to select one of a multiple predetermined mood descriptors; causing a content-delivery man machine interface to be provided that enables automatic personalized content delivery based upon at least the user input weight and selected one of the multiple predetermined mood descriptors.  

14. (Previously Presented) The method as claimed in claim 12, further comprising: automatically selecting content for delivery to a remote user as personalized content based upon one or more of: weight change for that remote user; selected one of the multiple predetermined mood descriptors for the remote user experience of the remote user.  
15. (Previously Presented) The method as claimed in claim 12, further comprising: automatically selecting content for delivery to a remote user as personalized content based upon one or more of: analysis of historic weights of the remote user. 
analysis of performance against current user commitments to a weight loss target. analysis of historic performance against recorded user commitments to weight loss targets.  
16. (Previously Presented) The method as claimed claim 12, further comprising: an algorithmic assessment of user engagement based on user weight, prior user weight, user experience, and a user-selected one of the multiple predetermined mood descriptors for the remote user.  
17. (Previously Presented) The method as claimed in claim 12, further comprising: (i) automatically selecting content for delivery to a remote user as personalized content, independently of experience, when a current weight for the remote user is indicative of a reversal from weight gain to weight loss, is indicative of achieving a weight loss target, is indicative of missing a weight loss target, is 5Application No. 16/403,790 Amendment Dated: September 29, 2020 indicative of a chronic failure to lose 
18. (Previously Presented) The method as claimed in claim 1, comprising: repeatedly at different times causing, in man machine interfaces, to be provided the same user- selectable option or options to remote users for providing positive feedback only; and causing outputting of positive feedback provided by each remote user to other remote users.  
19. (Previously Presented) The method as claimed in claim 1, comprising: prompting a remote user to commit to achieving a weight-loss target by a deadline and to commit to performing one or more behaviors before the deadline; and providing a remote user with a prompt before the deadline.  
20. (Original) A computer-implemented method comprising, at a computer: causing a man machine interface to be provided to a user of the computer, wherein the man 

22. (Previously Presented) A system comprising: a processor for executing computer program code stored in a memory; a memory configured to be accessed by the processor, the memory storing and tangibly embodying computer program code; a live-event module configured, when executed by the processor, to provide a man machine interface configured to enable a local user to specify a state selected from a group comprising an output state and a potential-input state but not comprising a live-input state, and wherein a remote administrator can change a specified state from a potential-input state to a live-input state; provide a first variant of a first man machine interface configured to enable a user to input comment to be read by remote users and to read comments input by a remote administrator and to read comments input by remote users, if any, simultaneously using the first variant of the first man machine interface; provide a second variant of the man machine interface to enable the user to read comments input by the remote administrator and to read comments input by other remote users using the first variant of the first man machine interface but is not configured to enable the user to input comment to be read by other remote users; and provide a third variant of the man machine interface to enable the user to read comments input by the remote administrator and to read comments input by other remote users using the first variant of the first man machine interface but is not configured to enable the user to input comment to be read by other remote users.  
. 
24. (Currently Amended) The system as claimed in claim 23, further comprising: a personal support module configured to enable personalized content delivery based upon at least a user input weight and a selected one of multiple predetermined mood descriptors[[;]].  
25. (Previously Presented) The system as claimed in claim 24, further comprising: a weigh-in module configured to: provide a man machine interface configured to enable a user to input the current weight and to select one of the multiple predetermined mood descriptors; and provide a man machine interface configured to provide at least a first user-selectable option and a second user-selectable option; wherein the first user-selectable option when selected causes a man machine interface to be provided by the commitment module that enables recording of a user commitment to a weight loss target and at least one behavior, and wherein a second option when selected causes a man machine interface to be provided by the personal support module that enables personalized content delivery based upon at least the user input weight and selected one of the multiple predetermined mood descriptors, before subsequently enabling via the commitment module recording of a user commitment to a weight loss and at least one user behavior.  
26. (Previously Presented) The system as claimed in claim 22 further comprising: a weigh-in module configured to provide a man machine interface configured to enable a user to input a current weight and to select one of a multiple predetermined mood 
27. (Currently Amended) The system as claimed in claim 22 further comprising: a positive feedback module configured to initially and then repeatedly at different times provide the same user-selectable option or options to users for positive feedback only and configured to output positive feedback to other users[[;]].  
28. (Previously Presented) The system as claimed in claim 27 further comprising: a commitment module configured to prompt a user to commit to achieving a weight-loss target by a deadline and to commit to performing one or more behaviors before the deadline; and a reminder module configured to provide a user with a prompt before the deadline.  
29. (Previously Presented) The computer-implemented method according to claim 1 comprising: causing a man machine interface to be provided to each one of a plurality of remote users, wherein the man machine interface is configured to enable a remote user to input a current weight and to select one of a multiple predetermined mood descriptors; causing a man machine interface to be provided to each one of a plurality of remote users, wherein the man machine interface is configured to provide at least a first user-selectable option and a second user- selectable option; wherein the first user-selectable option when selected causes a man machine interface to be provided that enables recording of a user commitment to a weight loss target and at least one behavior, and wherein a second option when selected causes a man machine interface to be provided that enables personalized content delivery based upon at least the user 
30. (Previously Presented) The system according to claim 22 comprising: a positive feedback module configured to initially and then repeatedly at different times provide the same user-selectable option or options to users for positive feedback only and configured to output positive feedback to other users; an interaction module configured to selectively enable a user to input user-defined information for sharing with other users and configured to output input user-defined information to other users; a commitment module configured to prompt a user to commit to achieving a weight-loss target by a deadline and to commit to performing one or more behaviors before the deadline; and a reminder module configured to provide a user with a prompt before the deadline.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145